Exhibit 10.1

Jarden Corporation

Equity Vesting, Lock-Up and Amendment Agreement

for Key Executives

This Equity Vesting, Lock-Up and Amendment Agreement, dated as of November 7,
2007 (the “Agreement”), is entered into by and between Jarden Corporation, a
Delaware corporation (the “Company”), and Martin E. Franklin (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are parties to a Third Amended and
Restated Employment Agreement, dated as of May 24, 2007 (the “Employment
Agreement”); and

WHEREAS, pursuant to the terms of the Employment Agreement, the Company has
granted or agreed to grant to the Executive certain performance based equity
awards in the form of restricted shares of common stock, par value $0.01 per
share (the “Common Stock”), of the Company (the “Restricted Stock”) under the
Company’s Amended and Restated 2003 Stock Incentive Plan, as amended (the
“Plan”) or such other similar stock plan that the Company may have in place,
based on the long-term framework for the Company adopted by the Compensation
Committee; and

WHEREAS, the Company is willing to accelerate the granting and/or vesting of
certain Restricted Stock that the Company has agreed to grant to the Executive
in exchange for the covenants and agreements of the Executive hereunder; and

WHEREAS, the Executive is willing to enter into this Agreement in order to
receive the benefits of such accelerated granting and vesting.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Executive hereby agree as follows:

1. Accelerated Granting/Vesting. Notwithstanding anything to the contrary in the
Employment Agreement or the applicable restricted stock agreement with respect
to any such grant, the Company hereby agrees immediately (i) to grant to the
Executive the Restricted Stock set forth on Schedule I hereto, which the Company
previously agreed to grant to the Executive, to the extent not previously
granted, and (ii) to cause the restrictions immediately to lapse on all the
shares of Restricted Stock set forth on Schedule I hereto (the “Vested Stock”),
which have been granted to the Executive by the Company, in each case as of the
date hereof. The Executive hereby consents to such acceleration and vesting and
acknowledges that such acceleration is in full satisfaction of the Company’s
obligation to grant the Executive 230,000 shares of Restricted Stock on May 1,
2008 pursuant to Section 3(c) of the Employment Agreement. The Executive further
acknowledges that the Company shall not be obligated pursuant to the Employment
Agreement to grant the Executive additional shares of Restricted Stock in
calendar year 2008.



--------------------------------------------------------------------------------

2. Restrictions on Transfer of Common Stock.

(a) In order to induce the Company to accelerate the granting and vesting of the
Restricted Stock hereunder, the Executive agrees that, notwithstanding anything
to the contrary in the applicable restricted stock agreement or in the
Employment Agreement, during the term of the Executive’s employment with the
Company the Executive will not, without the prior written consent of the
Company, offer, sell, transfer, contract to sell, or otherwise dispose of (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the Executive or
any person in privity with the Executive), directly or indirectly, or establish
or increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, with respect to any
shares of Vested Stock, or publicly announce an intention to effect any such
transaction, for a period of five (5) years after the date of this Agreement,
except as permitted by paragraphs (b) and/or (c) below.

(b) Notwithstanding the foregoing, the Executive shall be entitled to sell up to
20% (but not more than 20%) of such shares of Vested Stock (after deducting any
shares to satisfy tax withholding pursuant to Section 4 below) in any calendar
year during the period from January 1, 2008 through December 31, 2012, provided
that (i) to the extent the Executive sells less than 20% of the shares of Vested
Stock (after deducting any shares to satisfy tax withholding pursuant to
Section 4 below) in any such calendar year, the Executive shall be entitled in
subsequent years to sell an amount equal to the difference between 20% and the
percentage actually sold in such calendar year (in addition to the amount the
Executive would otherwise be entitled to sell in such subsequent year); and
(ii) the Executive shall be entitled to sell all such Vested Stock at any time
on or after January 1, 2013, subject to applicable law, regulation or stock
exchange rule. By way of example, if the Executive does not sell any shares of
Vested Stock in calendar year 2008, the Executive shall be entitled to sell up
to 40% of the shares of Vested Stock (after deducting any shares to satisfy tax
withholding pursuant to Section 4 below) in calendar year 2009. If the Executive
then does not sell any shares of Vested Stock in calendar year 2009, the
Executive shall be entitled to sell up to 60% of the shares of Vested Stock
(after deducting any shares to satisfy tax withholding pursuant to Section 4
below) in calendar year 2010.

(c) The restrictions on transfer of Vested Stock in paragraphs (a) and (b) above
shall not apply to the transfer of any shares of Vested Stock either during the
Executive’s lifetime or on death, by gift, will or intestate succession, to an
immediate family of the Executive or to transfers to a trust the beneficiaries
of which are exclusively the Executive and/or a member or members of the
Executive’s immediate family; provided, however, that in any transfer pursuant
to this clause it shall be a condition to such transfer that (i) the transferee
executes and delivers to the Company an agreement in form satisfactory to the
Company in its sole discretion stating that the transferee is receiving and
holding the Vested Stock subject to the provisions of this Agreement, and there
shall be no further transfer of such Vested Stock except in accordance with this
Agreement, (ii) no filing by any party (donor, donee, transferor or transferee)
under the Exchange Act, shall be required or shall be voluntarily made in
connection with such transfer or distribution (other than a filing on a Form 5,

 

2



--------------------------------------------------------------------------------

Schedule 13D or Schedule 13G (or 13D-A or 13G-A) made after the expiration of
the five-year period referred to in paragraph (a) above) and (iii) each party
(donor, donee, transferor or transferee) shall not be required by law (including
without limitation the disclosure requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Exchange Act) to make, and shall agree
not to make voluntarily, any public announcement of the transfer or disposition.

(d) The Executive further agrees that any subsequent resale or distribution of
the Vested Stock by the Executive shall be made only in accordance with the
Securities Act, the Exchange Act, and any other applicable law.

(e) The restrictions on transfer of Vested Stock in paragraphs (a) and (b) of
this Section 2 shall lapse upon the first to occur of (i) a termination of the
Executive’s employment with the Company, (ii) a Change of Control of the Company
(as defined in the Employment Agreement) and/or (iii) a tender for all of the
Company’s issued and outstanding shares of Common Stock.

3. Effect of Termination of Employment. As further inducement for the Company to
accelerate the granting and vesting of Restricted Stock set forth on Schedule I
hereto, the Executive agrees that, notwithstanding anything to the contrary in
the Employment Agreement or any policy of the Company or any subsidiary or
affiliate thereof that would otherwise be applicable to the Executive, in the
event that the Executive’s employment with the Company is terminated prior to
the second anniversary of this Agreement other than (i) by reason of the
Executive’s death or Disability (as defined in the Employment Agreement) or
(ii) after a Change of Control of the Company, the Executive will be entitled to
receive only one third (1/3) of the amount of any Severance Benefits (as defined
in the Employment Agreement) to which the Executive would otherwise be entitled
pursuant to the Employment Agreement, and the Executive shall not receive or be
eligible to receive, and will not seek, any additional payment of Severance
Benefits, or any other payment in lieu of the foregoing, from the Company or any
subsidiary or affiliate to which the Executive would otherwise be entitled
pursuant to the Employment Agreement or otherwise. In the event of (i) a
termination by reason of the Executive’s death or Disability or (ii) a Change of
Control of the Company, the applicable provisions of the Employment Agreement
shall apply.

Except as set forth above, all other terms of the Employment Agreement shall
continue in full force and effect and nothing in this Section 3 shall be deemed
to affect the Executive’s right (if any) to receive any Earned Salary, Vested
Benefits or Additional Termination Benefits (as each such term is defined in the
Employment Agreement) to which the Executive would be entitled pursuant to the
Employment Agreement.

4. Withholding Taxes. The Vested Stock will be subject to any federal, state, or
local taxes of any kind required by law at the time such vesting occurs. By
accepting this Agreement and the Vested Stock, the Executive agrees to promptly
satisfy federal, state and local withholding requirements, when and if
applicable, for such Vested Stock by making a payment to the Company (unless the
Executive elects to have the Company retain shares to satisfy such tax
obligation, as set forth below) equal to the required withholding amount in cash
or in any other manner acceptable to the Company and as permitted pursuant to
the Plan. The Company may refuse to issue any shares to the Executive in respect
of such awards until the Executive

 

3



--------------------------------------------------------------------------------

satisfies the tax withholding obligation. The Executive may, by so indicating
and initialing in the space provided below this paragraph, elect to cause the
Company to retain from any shares issuable to the Executive in respect of the
Vested Stock, shares of Common Stock having a Fair Market Value (as defined in
the Plan), determined on the date that the amount of tax to be withheld is to be
determined, sufficient to satisfy the tax withholding obligation as set forth
below.

 

(Check one option and initial where indicated)

X

  YES,  

Executive elects to have the Company retain shares sufficient to satisfy the tax
withholding obligation in respect of any Vested Stock at a marginal federal
income tax rate of 35%, plus federal Medicare tax at a rate of 1.45% and any
applicable state and local taxes at the maximum marginal rate.

Executive’s initials:     MF    

           

  NO,  

Executive elects NOT to have the Company retain shares sufficient to satisfy the
tax withholding obligation in respect of any Vested Stock.

Executive’s initials:             

If the Executive elects “NO”, the Executive agrees to make a payment to the
Company in immediately available funds on the date hereof equal to the required
withholding amount in cash.

IF THE EXECUTIVE DOES NOT MAKE AN ELECTION ABOVE, THE COMPANY WILL RETAIN SHARES
SUFFICIENT TO SATISFY THE TAX WITHHOLDING OBLIGATION IN RESPECT OF ANY VESTED
STOCK AT A MARGINAL FEDERAL INCOME TAX RATE OF 35%, PLUS FEDERAL MEDICARE TAX AT
A RATE OF 1.45% AND ANY APPLICABLE STATE AND LOCAL TAXES AT THE MAXIMUM MARGINAL
RATE.

5. Interpretation. In the event of any conflict between the provisions of this
Agreement and the provisions of the Employment Agreement or the applicable
restricted stock agreement, the provisions of this Agreement shall control. All
shares of Vested Stock shall continue to be subject to the terms of the Plan
and, except as explicitly set forth in this Agreement, the applicable restricted
stock agreement.

6. Equitable Remedies. The Executive acknowledges that any breach by the
Executive of the obligations under this Agreement would inevitably cause
substantial and irreparable damage to the Company and that money damages would
be an inadequate remedy therefor. Accordingly, the Executive acknowledges and
agrees that the Company will be entitled, in addition to any other available
remedies, to an injunction, specific performance, and/or other equitable relief
to prevent a breach or threatened breach by the Executive of this Agreement. The
Executive further agrees to waive any requirement for the securing or posting of
any bond in connection with such remedy.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be

 

4



--------------------------------------------------------------------------------

performed entirely within such state, other than conflict of laws principles
thereof directing the application of any law other than that of Delaware.

8. Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party.

9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

10. Arbitration. Except in the event of the need for immediate equitable relief
from a court of competent jurisdiction to prevent irreparable harm pending
arbitration relief, and except for enforcement of a party’s remedies to the
extent such enforcement must be pursuant to court authorization or order under
applicable law, any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. This arbitration shall
be held in New York City and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration and otherwise in accordance with principles which would
be applied by a court of law or equity. The arbitrator shall be selected by the
Company and Executive; provided, that if within fifteen (15) business days of
the date of request for arbitration, the parties have not been able to make such
selection the dispute shall be held by a panel of three arbitrators one
appointed by each of the parties and the third appointed by the other two
arbitrators.

11. Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
certified mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

To the Company:

  

Jarden Corporation

Suite B-302

555 Theodore Fremd Avenue

Rye, New York 10580

Attention: Chief Financial Officer

With a Copy to:

  

Jarden Corporation

2381 Executive Center Drive

Boca Raton, FL 33431

Attention: General Counsel

  

Kane Kessler, P.C.

1350 Avenue of the Americas

26th Floor

New York, New York 10019

Attn: Robert L. Lawrence, Esq.

 

5



--------------------------------------------------------------------------------

To the Executive:

  

Martin E. Franklin

c/o Jarden Corporation

Suite B-302

555 Theodore Fremd Avenue

Rye, New York 10580

12. Tax Consequences. The Executive understands that the Executive may suffer
adverse tax consequences as a result of the grant, vesting or disposition of the
Restricted Stock. The Executive represents that the Executive has consulted with
his or her own independent tax consultant(s) as the Executive deems advisable in
connection with the grant, vesting or disposition of the Restricted Stock and
that the Executive is not relying on the Company for any tax advice.

13. Representation. The parties have been represented in negotiations for, and
in the preparation of, this Agreement, by counsel of their own choosing, have
read and understand this Agreement and its legal effect, and are entering into
it voluntarily after having consulted with their respective counsel. This
Agreement has been drafted by mutual agreement, and there shall be no
presumptions against either party as to any allegedly ambiguous provision
hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive has executed this Agreement as of the
date first written above.

 

JARDEN CORPORATION

By:   /s/ J. David Tolbert  

Name:  J. David Tolbert

Title:    Senior Vice President, Human Resources

             and Corporate Risk

    EXECUTIVE   /s/ Martin E. Franklin   Name:  Martin E. Franklin

 

7



--------------------------------------------------------------------------------

Schedule I

Martin Franklin

Restricted Awards

 

Grant ID    Grant Date        Type        Shares
Being
Vested

TBD

   11/7/2007    RSA    230,000       Total    230,000